Citation Nr: 0433783	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  94-28 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertensive and 
heart disease, to include as secondary to tobacco use in 
service.

2.  Entitlement to an initial rating in excess of 40 percent 
for a lumbar spine disability, for the period from June 1980 
to the present.

3.  Entitlement to an effective date prior to March 11, 1993, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

4.  Entitlement to an effective date prior to November 9, 
1993, for a rating of 60 percent for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to December 
1967.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

At his May 2004 hearing before the undersigned Veterans Law 
Judge, the veteran withdrew all issues on appeal other than 
those listed on the title page of this decision.  The issues 
withdrawn at the hearing included an increased rating for 
hemorrhoids with an anal fissure; an increased rating for 
left elbow and arm causalgia; and an increased rating for 
residuals of a pilonidal cyst. 

The procedural history of this case dates back many years, 
involving multiple appeals and multiple Board decisions and 
remands.  The record consists of 9 claims files.  A 
recounting of the long and complex procedural history in this 
case in its entirety with regard to all issues on appeal is 
not necessary.  The relevant aspects of this procedural 
history are addressed, however, in the body of this decision 
and remand.

The procedural history of the issues on appeal includes a 
November 1998 Order of the Court of Appeals for Veterans 
Claims (Court), which in pertinent part reversed an October 
1996 decision of the Board, thereby granting service 
connection for a low back disability.  Although some of the 
matters adjudicated herein were discussed in the Court's 
Order, none of the precise issues now on appeal were 
adjudicated in that Order.

The veteran has submitted additional evidence in this appeal 
since issuance of the most recent Supplemental Statements of 
the Case for the issues on appeal, but has waived RO 
consideration in the first instance with respect to this 
evidence, both at his Board hearing in May 2004 and in 
subsequently received correspondence.

The issues of entitlement to service connection for 
hypertensive and cardiovascular heart disease to include as 
secondary to tobacco use in service, entitlement to an 
initial rating in excess of 40 percent for a lumbar spine 
disability, and entitlement to an effective date prior to 
March 11, 1993, for the grant of a TDIU, are addressed in the 
REMAND appended to the decision.  These issues are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of October 1980 notification of an October 
1980 RO rating decision denying service connection for a 
cervical spine disability.
 
2.  Since the October 1980 unappealed RO denial of the claim 
for service connection for a cervical spine disability, an 
application to reopen the claim was received on March 11, 
1993; service connection has been granted with an effective 
date of March 11, 1993; a rating of 40 percent has been 
assigned from March 11, 1993 to November 8, 1993, and a 60 
percent rating assigned from November 9, 1993, forward, with 
intermittent periods of a temporary total rating of 100 
percent during periods of convalescence. 

3.  November 9, 1993, is the earliest date as of which it is 
ascertainable that an increase in disability due cervical 
spine disc disease, from a "severe" level of disc disease 
(with periods of intermittent relief) to a "pronounced" 
level (with little intermittent relief) had occurred.


CONCLUSIONS OF LAW

1.  The October 1980 RO determination that denied a claim for 
service connection for a cervical spine disability is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  The criteria for an effective date earlier than November 
9, 1993, for a rating of 60 percent for a cervical spine 
disability are not met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.400 (2003); 4.71a, Diagnostic Code 5293 
(1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2001, there was a significant change in the law 
with the enactment of the Veterans Claims Assistance Act of 
2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  VA has issued final regulations to implement these 
statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These new provisions redefine the 
obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board notes that discussions 
in the July 2002 rating decision and a July 2002 Supplemental 
Statement of the Case addressing the grant of a higher rating 
for cervical spine disability, a February 2003 Statement of 
the Case directly addressing the earlier effective date issue 
decided herein, RO letters dated February 2003, April 2003, 
and February 2004, addressing in part the earlier effective 
date issue on appeal, and discussions at a May 2004 Board 
hearing, represent substantial attempts to adequately inform 
him of the information and evidence needed to substantiate 
his claim and comply with VA's notification requirements.  
However, given the complexity of the procedural history of 
this case and its impact on the adjudication of the issue 
decided herein, the Board concedes that a reasonable argument 
can be made that the notice requirements of the VCAA have not 
been met to the letter of the law.  Certainly, however, there 
was a substantial attempt to meet these requirements even 
under the exceptional circumstances of this case.
 
At the veteran's May 2004 Board hearing, the veteran's 
attorney and the veteran expressed the view that all 
pertinent information needed for adjudication of this claim 
was in the hands of the VA, and that as a practical matter 
they were satisfied that the notice requirements of the VCAA, 
as set forth in the case of in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), now superceded by Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), were met in this case.  
As reflected in the claims file, the attorney's writings and 
pleadings in this case, and the attorney's representation of 
the veteran at the May 2004 Board hearing, the veteran's 
attorney is clearly and obviously competent and fully 
informed as to the requirements placed upon VA of the duties 
to notify and assist pursuant to the VCAA, and has exercised 
these rights to the veteran's fullest advantage.  The Board 
accepts the assertions of the veteran and his attorney at the 
May 2004 Board hearing as a fully informed and knowing waiver 
of letter-perfect VCAA notice in this case.  Further, unlike 
the claims remanded in this case, adjudication of the claim 
for an earlier effective date for a rating of 60 percent for 
disability of the cervical spine does not place the Board in 
the position of attempting to make findings requiring medical 
expertise, addressing pertinent regulations in the first 
instance, or adjudicating the claim based on incomplete 
information when there is likely additional pertinent medical 
and employment information in the possession of the federal 
government.  The issue decided herein is decided as a matter 
of law down to a window between between March 1993 to 
November 1993 (based on the fact that the successful 
application to reopen the claim for service connection for a 
cervical spine disability was received on March 1, 1993, 
subsequent to a prior final denial in October 1980), and the 
medical evidence of treatment already associated with the 
claims file pertaining to this period is comprehensive, and 
is clear as to the date of worsening of the veteran's 
symptoms to a degree that warrants a 60 percent rating 
(November 9, 1993).  In light of the foregoing, the Board 
finds that any defect as to content or timing of notice 
received by the veteran and his attorney in this case is 
nonprejudicial error.  Further, multiple letters sent to the 
veteran and his attorney informed him that VA would obtain 
any relevant evidence so long as any required waivers were 
received, and that the veteran could and should submit any 
evidence in his possessions and obtain additional evidence on 
his own.   Each of these avenues have been utilized in 
developing the claim.  Any further notice or development 
would be absolutely futile, is not desired or deemed 
necessary by the undersigned, the veteran, or his attorney, 
and would be a waste of scarce administrative resources.   
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's earlier effective date claim, 
any additional development or notification would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.




Background 

In June 1980, the veteran filed a claim or VA compensation 
benefits, to include for residuals of a neck and back injury.  
In an October 1980 RO rating decision, service connection for 
a disability of the cervical spine was denied.  A letter 
dated in October 1980 informed the veteran of this decision.  
The RO did not received notice of disagreement within one 
year of  this decision. 

On March 11, 1993, the RO received what it has liberally 
construed as an application to reopen a claim for service 
connection for cervical spine disc disease.  After a lengthy 
period of development and multiple adjudicative actions, the 
claim was reopened and veteran was granted service connection 
for disability of the cervical spine, rated as 40 percent 
disabling effective March 11, 1993, and 60 percent disabling 
effective November 9, 1993, with intermittent periods of a 
temporary total rating due to convalescence after treatment 
for service-connected disabilities.   The veteran now seeks 
an effective date earlier than November 9, 1993, for a rating 
of 60 percent for a disability of the cervical spine. 

VA outpatient treatment reports form June 1993 to October 
1993 show that the veteran was seen in June 1993 complaining 
of recent onset of numbness in the hands, occasional 
difficulty holding objects, and neck stiffness, occasionally 
radiating to the shoulder and both upper extremities.  
Neurological examination showed slightly decreased grip 
strength 4/5.  Sensory examination showed decreased sensation 
to light pinprick on both palms of the hands and the medial 
forearm.  

A November 9, 1993, VA outpatient treatment report shows that 
the veteran complained of severe pain in the neck, getting 
worse the last 4 to 5 days.  Imaging studies were ordered, 
which revealed focal protrusion or herniation of the disc at 
C5-6 to the left, as well as moderate posterior disc bulging 
at C3-4 and C6-7.  On examination, the left upper extremity 
showed decreased strength, with 4/5 biceps, decreased 
sensation to pinprick in the C5-6 distribution.  The 
assessment was herniated nucleus pulposus at C5-6 with 
radiculopathy and weakness of the left upper extremity with 
concern regarding deep tendon reflexes.  He was referred to 
the neurosurgery clinic for evaluation.  An MRI revealed a 
quite large C5-6 herniated disc.  By February 1994, he had 
developed an absent left biceps jerk, and required an 
anterior cervical discectomy and fusion at C5-6.

As noted above, the veteran's cervical spine disability has 
been rated as 60 percent disabling from November 9, 1993, 
forward, with intermittent periods of temporary total 
ratings.

Law and Regulations

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a);  38 C.F.R. § 3.400.

The effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999).  Where an application for service connection 
for a disability has not been received, the mere receipt of 
medical records cannot be construed as an informal claim.  
See 38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 32, 35 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.   

A claim such as this one, placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.

The effective date of an award of increased compensation to a 
veteran shall be the earliest date as of which it is 
ascertainable that an increase in disability has occurred, if 
application is received within one year of such date.  38 
U.S.C.A. § 5110(b)(2); 3.400(o)(2).

As in effect for the year 1993, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, intervertebral disc syndrome 
is rated as 60 percent disabling if pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  The 
condition is rated as 40 percent disabling if severe, with 
recurring attacks with intermittent relief.  Moderate 
disability with recurring attacks is rated as 20 percent 
disabling.  Mild intervertebral disc syndrome is rated as 10 
percent disabling.  Where the condition is postoperative and 
cured, it is rated as noncompensably (0 percent) disabling.

In VAOPGCPREC 36-97, the General Counsel concluded that 
Diagnostic Code 5293 involves limitation of range of motion.  
VOPGCPREC 36-97, paragraph 6.  Therefore, according to the 
General Counsel, a veteran could not be rated under 
Diagnostic Code 5293 for intervertebral disc disease based 
upon limitation of motion, and also be rated under Diagnostic 
Code 5292, because to do so would constitute evaluation of an 
identical manifestation of the same disability under two 
different diagnoses.  The General Counsel asserted that in 
keeping with 38 C.F.R. § 4.7, the disability may be rated 
under the diagnostic code which produces the higher rating, 
if that diagnostic code better reflects the extent of the 
veteran's disability.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

As noted above, the veteran received notice of the October 
1980 RO rating decision denying service connection for a 
cervical spine disability and did not appeal the decision 
within one year of receiving notice.  The decision therefore 
became final, and new and in the future new and material 
evidence would be required to reopen the claim.  See 38 
U.S.C.A. §§ 5108, 7105 (West  2002); 38 C.F.R. § 3.156 (2001) 
(as effective for claims filed prior to August 29, 2001).

The application to reopen the claim for service connection 
for a cervical spine disability was received in March 1993.  
38 U.S.C.A. § 5110(a);  38 C.F.R. § 3.400; 
Thus, the effective date for service connection for a 
cervical spine disability can be no earlier than March 1993.   
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  In turn, 
because the effective date of a service connected disability 
rating can be no earlier than the effective date of service 
connection, the effective date for a rating of 60 percent can 
in no event be earlier than March 1993.

The Board finds that 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
as in effect in 1993, is the appropriate rating code for 
adjudication of this claim.  Clearly, the veteran's most 
severe symptoms were due to disc disease and were 
characterized by symptoms typical of degenerative disc 
disease, such as decreased reflexes, radiation from the site 
of the disease disc, and diminished neurological functioning.  
This constitutes the etiology and symptoms addressed in 
Diagnostic Code 5293.

Further, the highest available rating in 1993 for limitation 
of the cervical spine was 30 percent, less than the rating of 
60 percent for which an earlier effective date is sought in 
this case, and less than the 40 percent currently in effect 
prior to November 9, 1993.  See  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (1993).  Rating of the veteran' 
disability under then-Diagnostic Code 5293, under which a 
higher rating than 30 percent is assigned and rating higher 
than 40 percent is available, is therefore more favorable 
than rating under then-Diagnostic Code 5290.  See VAOPGCPREC 
36-97

The medical evidence prior to November 9, 1993, shows that 
the disc disease was severe, with intermittent relief with 
recurring attacks.  In June 1993, for example, the complained 
of recent onset of numbness in the hands, occasional 
difficulty holding objects, and neck stiffness, occasionally 
radiating to the shoulder and both upper extremities.  
Neurological examination showed slightly decreased grip 
strength 4/5.  Sensory examination showed decreased sensation 
to light pinprick on both palms of the hands and the medial 
forearm.  Thus, for this period, a rating of no more than 40 
percent, for severe disc disease, is warranted.  The next 
higher rating of 60 percent, for pronounced disc disease, is 
not warranted because the veteran did not have persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1993) (emphasis added).

The first evidence indicating pronounced cervical spine disc 
disease with little intermittent relief is a record of 
treatment dated November 9, 1993, in which the veteran 
described a significant worsening of his already-severe 
symptoms 4 to 5 days prior to being seen.  That the condition 
had worsened to the point where the veteran was experiencing 
little intermittent relief is evidenced by reports of 
treatment during the following months indicating that he was 
found to have a large protruding disc, developed an absent 
left biceps jerk, and required disc fusion surgery in 
February 1994.

Accordingly, the Board finds that an effective date earlier 
than November 9, 1993, is not warranted for the veteran's 
service-connected cervical spine disc disease.  As described 
above, November 9, 1993, is the date that entitlement arose 
for a rating of 60 percent.  See 38 U.S.C.A. § 5110(a);  38 
C.F.R. § 3.400.  This was the earliest date as of which it is 
ascertainable date that an increase in the level of 
disability from "severe" to "pronounced" had occurred.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2); 4.71a, 
Diagnostic Code 5293 (1993).  There is no medical evidence of 
record meeting or approximating the criteria for a 
"pronounced" level of disability due to cervical spine disc 
disease during the period from March 1993 to November 1993.  
Thus, a staged rating of only 40 percent rating is warranted 
for this earlier period.  See 38 C.F.R. § 4.7; Fenderson v. 
West, 12 Vet. App. 119 (1999).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an effective date prior to November 9, 1993, 
for a rating of 60 percent for a cervical spine disability, 
is denied.


REMAND

As an initial matter, the Board acknowledges that the veteran 
and his representative testified at a May 2004 Board hearing 
that they had no further evidence to submit and that they 
were satisfied that VA had satisfied its duty to notify 
pursuant to the VCAA in this case.  The Board has grappled at 
length with the matter of whether it can render an immediate 
decision on the matters remanded herein.  As will be clear 
from the following, the Board finds that it cannot now make a 
decision in the claims which are now remanded.  With respect 
to the claim for service connection for heart disease and 
hypertension and involving tobacco as a claimed etiology, 
such an adjudication would require the Board to make medical 
judgments beyond its expertise; and the Board would be 
deciding the case without possibly relevant information from 
the 1980s and 1990s, likely currently in possession of the 
Federal Government.  With respect to the claim for a higher 
initial rating for a low back disability, current 
adjudication would require the Board to assess the 
significance of a March 2004 MRI report without adequate 
medical expertise, to apply new regulations pertaining to 
rating of the disability in the first instance, and to 
consider the claim, which is an open initial rating claim 
dating back to 1980, without highly relevant medical and 
employment information likely in the possession of the 
government from the 1980s and 1990s.  With respect to the 
claim for an earlier effective date for a TDIU, this is 
inextricably intertwined with the claim for a higher initial 
rating for a low back disability from June 1980 forward, and 
again the Board would be required to adjudicate the claim 
without highly relevant medical and employment information 
likely in the possession of the government from the 1980s and 
1990s.

Tobacco / Hypertension / Heart Disease

On appeal is a claim for hypertension and heart disease, 
claimed to have its origins in service and/or caused or 
aggravated by nicotine dependence that began during service.  
Although the phrasings of the issues by the claimant and 
adjudicators have varied greatly over time, after a close 
review of the record the Board finds this to be the matter on 
appeal.  Although the Board denied service connection for 
"essential hypertension" in November 1996, a denial which 
still stands as final, the Board finds the current claim for 
service connection for cardiovascular disease includes  heart 
disease, as well as hypertension.  As the November 19996 
Board decision did not address heart disease, the Board finds 
that the current claim of service connection for 
cardiovascular disease, to include hypertension and heart 
disease, is a new claim.  (Cardiovascular-renal disease 
includes hypertension-see 38 C.F.R. § 3.309.)  Accordingly, 
there is no requirement that new and material evidence be 
received to reopen the claim for essential hypertension as it 
is part of the new claim for service connection for heart 
disease.  The Board parenthetically notes that medical 
opinions from private physicians in support of the veteran's 
claim, dated after the Board denial in 1996 (the dates of the 
opinions are June 1997 and June 2004) would in any even 
constitute new and material evidence to reopen the claim for 
service connection for hypertension, thus conferring upon the 
Board jurisdiction to proceed in this remand.  See 38 
U.S.C.A. §§ 5108, 7104 (West  2002); 38 C.F.R. § 3.156 (2001) 
(as effective for claims filed prior to August 29, 2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), holding that 
the purpose behind the VA definition of new and material 
evidence in effect prior to August 29, 2001, was not to 
require the veteran to demonstrate that the new evidence 
would probably change the outcome of the claim; rather it 
emphasized the importance of a complete record for evaluation 
of the veteran's claim.  

The June 1997 private physician's (Dr. P.) opinion states 
that the veteran's risk factors for heart disease "include 
high blood pressure (which has been present since 1967 at his 
discharge physical from the Navy and is currently being 
followed by the V.A. Clinic) and smoking (two-three packs per 
day for approximately 30 years... It is my opinion that 
hypertension and smoking for 30 years contributed to [the 
veteran's] heart disease."  The June 2004 opinion of Dr. B. 
notes a single elevated blood pressure reading, albeit at the 
veteran's service discharge examination, and associates this 
reading with in-service hypertension, concluding that "[i]t  
is very likely that his current multi-vessel cardiac disease 
is a result of his long standing service connected high blood 
pressure.  This opinion is consistent with the opinion of Dr 
[P.]"

The Board notes that the veteran's contentions that his 
hypertension and heart disease were related to smoking were 
submitted prior to the Board's October 1996 decision in this 
case.  There is no final denial of record involving smoking 
or nicotine addiction as a theory of etiology.  In any event, 
as described above, additional evidence sufficient to reopen 
the claim was received in June 1997.  On July 22, 1998, the 
President signed into law a new provision, codified at 38 
U.S.C.A. § 1103, essentially barring service connection on 
the basis that a disease or injury is attributable to the use 
of tobacco products by the veteran during the veteran's 
service.  However, this provision only applies to claims 
filed after June 9, 1998, and therefore does not affect the 
veteran's claim.

There are medical opinions of record associating the 
veteran's heart disease with hypertension and smoking, but 
the Board lacks the medical expertise to determine questions 
now raised by the record, namely 1) whether the in-service 
elevated blood pressure at the veteran's service discharge 
examination reading is sufficient for a finding that the 
veteran at least as likely as not had hypertension that began 
during service; 2) whether the veteran was addicted to 
nicotine during service which gave rise to his post-service 
smoking; and 3) whether the veteran's in-service smoking 
alone was sufficient to cause or permanently aggravate 
hypertension or heart disease.  Accordingly, the Board finds 
that a VA examination and opinion is warranted to resolve 
these medical questions.  See VAOPGCPREC 2-93; VAOPGCPREC 19-
97; 38 U.S.C.A. § 5103A(d).

Initial Rating in Excess of 40 Percent for Low Back 
Disability

With respect to the claim for an initial rating in excess of 
40 percent for a low back disability, current adjudication 
would require the Board to assess the significance of a March 
2004 MRI report without adequate medical expertise, to apply 
new regulations pertaining to rating of the disability in the 
first instance, and to consider the claim, which is an open 
initial rating claim dating back to 1980, without highly 
relevant medical and employment information likely in the 
possession of the government (particularly, the Social 
Security Administration [SSA] records)  from the 1980s and 
1990s.  At his May 2004 Board hearing, the veteran indicated 
he had been denied Social Security Benefits at some point in 
the 1980s and granted SSA benefits in the 1990s.  The only 
records from the SSA associated with the claims file are a 
decision submitted by the veteran, in which the SSA granted 
disability benefits effective December 30, 1993.  Neither the 
SSA decision nor the underlying medical evidence or 
employment information or material pertaining to the prior 
SSA denial in the 1980s is associated with the claims file.  
The RO did make one attempt to obtain the 1993 records, but 
the only notation corresponding to that attempt is a 
facsimile report stating "no record" in handwriting, which 
is far from sufficient to establish that there is no 
reasonable possibility that these records exist or that 
further attempts to obtain them would be futile.  See 38 
U.S.C.A. § 5103A(b)(3).  Additionally, it has been over three 
years since the veteran's received an examination of the 
lower spine; and a March 2004 private MRI at least introduces 
the possibility that his condition has worsened.  
Accordingly, the records of the SSA should be obtained, see 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992); 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(2)(2003); and a new VA compensation 
examination of the lumbar spine should be ordered, see 38 
U.S.C.A. § 5103A(d). 

Earlier Effective Date for a TDIU

The veteran seeks an effective date for a TDIU earlier than 
March 11, 1993.  This is the date of his informal claim for a 
TDIU, as construed by the RO.  The Board notes, however, that 
in the veteran's June 1980 application for benefits, he 
indicated himself to be currently unemployable, with all 
disabling conditions listed in that application being 
conditions which are now service-connected (back and neck 
disabilities).  The veteran apparently had been doing real 
estate work up to that time.  Of course, also relevant to the 
claim for a earlier effective date for a TDIU is the 
indication in the veteran's January 1994 formal application 
for a TDIU that he had worked for 12 years, 40 hours a week, 
as a computer programmer, and had only become unemployable as 
of 1992.  By contrast, newly received into evidence is the 
medical opinion of Dr. B. that the veteran had been unable to 
work since 1980 due to his service-induced spine disability 
with pain and immobility.  In the Board's view, records of 
the SSA dated from the 1980s and 1990s, discussed above, are 
highly likely to shed substantial light on the employment 
status and medical conditions of the veteran prior to March 
11, 1993.  If the evidence shows that the veteran was 
unemployable due to service-connected disabilities now in 
effect for dates prior to that time (from June 1980 to March 
11, 1993), the date of claim for a TDIU (June 1980 or March 
1993) will be a matter for adjudication; if the evidence as a 
whole shows he was not unemployable during this time, the 
matter of the date of claim for a TDIU may become moot. 

At the veteran's May 2004 Board hearing, the veteran and his 
attorney indicated that VA had fulfilled its duty to notify 
pursuant to the VCAA with respect to the claims on appeal, 
and the attorney demonstrated clear competence and 
understanding of the VCAA and the laws and regulations 
applicable to the veteran's claim.  As a result, no remedial 
VCAA notification is necessary at this time.  However, the RO 
should ensure continued compliance, as needed, with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)). 

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including all SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  

The SSA should be advised that the 
veteran indicated at a May 2004 Board 
hearing that he was denied SSA disability 
benefits at some point in the 1980s and 
that documentation associated with the 
veteran's VA claims files indicates that 
he was granted SSA disability benefits in 
a June 1995 SSA fully favorable decision 
letter, the benefits being effective as 
of his date of SSA benefits application, 
December 30, 1993.  Materials with 
respect to both claims, from the 1980s 
and 1990s,  should be sought.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

2.  Once all available medical and SSA 
records have been received, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic and neurological 
examination for the purpose of determining 
the current severity of his service-
connected low back disability.   The 
examiner should perform full range of 
motion studies of the back and comment on 
the functional limitations of the service-
connected low back disability caused by 
pain, flare-ups of pain, weakness, 
fatigability, and incoordination.  Any 
additional functional limitation should be 
expressed as limitation of motion of the 
lumbar spine.  Specifically, after 
determining the range of motion of the 
lumbar spine, the examiner should opine 
whether it is at least as likely as not 
that there is any additional functional 
loss (i.e., additional loss of motion) due 
to pain or flare-ups of pain supported by 
adequate objective findings, or weakness 
on movement, excess fatigability, or 
incoordination.  

Further, the neurological examiner should 
also note in a detailed manner the degree 
and nature of neurological impairment due 
to the veteran's disc disease and  
stenosis of the lumbar spine, as revealed 
on his March 2004 MRI.  He should note 
the degree of impairment or partial 
paralysis of any nerve attributable to 
the lumbar spine disability, to include 
any diminished or absent ankle jerks, 
etc.
 
Additionally, the examiner should opine 
the approximate number of weeks per year 
the veteran would be incapacitated as a 
result of his service-connected lumbar 
spine disc disease.  If the examiner 
cannot make such a finding without resort 
to pure speculation, he should so state.

Finally, the examiner should take a 
longitudinal look at medical evidence of 
record, dating back to June 1980 
(including any Social Security 
Administration records from the 1980s and 
1990s obtained after the date of this 
remand), and provide an opinion as to the 
extent to which the veteran's service-
connected lumbar spine disability, to 
include disc disease of the lumbar spine, 
in addition to his then-service-connected 
hemorrhoids with history of anal fissure 
and residuals scar of a pilonidal 
cystectomy, impaired his ability to 
maintain or obtain substantially gainful 
employment for the period from June 1980 
to March 1993.  

In making this last determination, the 
examiners should review any SSA records 
associated with the claims file, the 
written medical opinion of Dr. B, in 
which Dr. B opined that the veteran has 
been unable to work due to his service 
induced spine disability since 1980 due 
to spinal pain and his inability to 
perform the duties of his job because of 
immobility," and the statement in the 
veteran's application for a TDIU in 
January 1994 indicating that he had been 
working for 40 hours a week for the 12 
years prior to 1993 as a computer 
programmer.  Again, if the examiner 
cannot make the requested determination 
without resort to pure speculation, he or 
she should so state.

3.  Additionally, once all available 
medical records have been received, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a cardiovascular 
examination for the purpose of determining 
the approximate onset date and etiology of 
his hypertension, heart disease, and 
nicotine dependence.

The examiner should review the claims file 
and take a history from the veteran, and 
provide opinions, as a medical and factual 
matter, as to the following:

A)	Whether it is at least as likely 
as not (50 percent or more 
likelihood) that the veteran's 
hypertension had its onset during 
service.  In so doing, the 
examiner should acknowledge the 
blood pressure reading of 136/90 
at the veteran's service discharge 
examination, and should cite to 
any post-service records of 
treatment that are relevant to his 
or her opinion;
B)	Whether it is at least as likely 
as not (50 percent or greater 
probability) that the veteran 
became addicted to nicotine during 
service, and if so, whether it is 
at least as likely as not that it  
caused or aggravated (an increase 
in the underlying disability 
beyond its natural progression) 
his post-service hypertension 
and/or heart disease; and 
C)	Whether it is at least as likely 
as not (50 percent or greater 
probability) that any degree of 
current heart disease or 
hypertension is solely 
attributable to a period of in-
service smoking.
 
The examiner is advised that a June 1997 
private physician's (Dr. P.) opinion 
states that the veteran's risk factors for 
heart disease "include high blood 
pressure (which has been present since 
1967 at his discharge physical from the 
Navy and is currently being followed by 
the V.A. Clinic) and smoking (two-three 
packs per day for approximately 30 years... 
It is my opinion that hypertension and 
smoking for 30 years contributed to [the 
veteran's] heart disease," and that a 
June 2004 opinion of Dr. B. notes an 
elevated blood pressure reading of 136/90 
at the veteran's service discharge 
examination and associates this reading 
with in-service hypertension, concluding 
that "[i]t  is very likely that his 
current multi-vessel cardiac disease is a 
result of his long standing service 
connected high blood pressure.  This 
opinion is consistent with the opinion of 
Dr [P.]"

4.  The RO should readjudicate the issues 
on appeal with consideration of all of 
the evidence added to the record since 
the most recent Supplemental Statement of 
the Case (SSOC) issued with respect to 
each issue.  Adjudication of the claim 
for an initial rating in excess of 40 
percent for a low back disability should 
include, for the appropriate time 
periods, all regulation revisions 
relevant to this claim for the period 
from June 1980 to the present, to include 
those published in 2004 and set forth at 
38 C.F.R. § 4.71a (2004).
 
5.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the most recent 
SSOC for each issue.  A reasonable period 
of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



